Citation Nr: 0005787	
Decision Date: 03/03/00    Archive Date: 03/14/00

DOCKET NO.  96-10 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for porphyria cutanea 
tarda (PCT) due to exposure to Agent Orange.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1970 to March 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the veteran's claims for 
service connection for PTSD and PCT.  The veteran filed a 
timely appeal to these adverse determinations.

The Board notes that although the veteran testified at a 
hearing before the undersigned Board Member sitting at the 
Cleveland, Ohio RO in April 1999, a transcript of this 
testimony could not be made due to equipment failure.  The 
veteran was notified of this fact in a letter from the Board 
dated in June 1999, and informed of his right to attend 
another hearing.  This letter also indicated that if the 
veteran did not respond within 30 days of the date of the 
letter, the Board would assume that he did not want an 
additional hearing, and would proceed with his appeal.  As no 
response from the veteran has been received to date, the 
Board finds that appellate adjudication of the veteran's 
claims is proper at this time.


FINDINGS OF FACT

1.  The veteran has been diagnosed with PTSD.

2.  The veteran did not engage in combat with the enemy.

3.  There is no credible supporting evidence which confirms 
any of the veteran's claimed inservice stressors.

4.  The veteran has not submitted competent evidence which 
indicates that his current porphyria cutanea tarda is related 
to exposure to Agent Orange while serving in Vietnam, nor may 
it be presumptively service connected under the provisions of 
38 C.F.R. § 3.309(e).


CONCLUSIONS OF LAW

1.  The veteran's PTSD was neither incurred in nor aggravated 
by his active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 
1991); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (1999).

2.  The veteran's claim for service connection for PCT is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  PTSD claim

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular injury or disease resulting in 
a current disability was incurred in or aggravated coincident 
with service in the Armed Forces.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303(a) (1999).  Service connection for 
post-traumatic stress disorder requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed inservice stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed 
inservice stressor.  38 C.F.R. § 3.304(f) (1999); Cohen v. 
Brown, 10 Vet. App. 128 (1997).

Under the new Cohen criteria, the veteran has met his burden 
of submitting a well-grounded PTSD claim because he has 
submitted medical evidence of a current disability; lay 
evidence (presumed to be credible to establish well-
groundedness) of an in-service stressor, which in a PTSD case 
is the equivalent of in-service incurrence or aggravation; 
and medical evidence of a nexus between service and the 
current PTSD disability, in the form of diagnoses by VA and 
private medical personnel.  Cohen v. Brown, 10 Vet. App. 128, 
137 (1997), citing Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir. 1996) 
(table); Heuer v. Brown, 7 Vet. App. 379, 384 (1995); and 
King v. Brown, 5 Vet. App. 19, 21 (1993).  Because the claim 
is well grounded, the VA has a duty to assist the veteran in 
the development of facts pertinent to his claim.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.103(a) (1996); EF v. 
Derwinski, 1 Vet. App. 324 (1991); Littke v. Derwinski, 1 
Vet. App. 90 (1990).

A review of the medical evidence of record reveals that the 
veteran has received numerous diagnoses of PTSD, which 
examiners have related to his reported military experiences 
in Vietnam.  In some cases, this link has been explicit, such 
as in the October 1992 discharge summary from Portage Path 
Community Mental Health Center, a private health care 
facility, which specifically listed "threatening experiences 
in Vietnam" as the precipitating stressors for the veteran's 
PTSD.  Others, including multiple VA treatment records, 
discussed only the veteran's Vietnam experiences, then 
rendered a bare diagnosis of PTSD, thus connecting the two by 
implication.  Thus, the Board finds that the record contains 
clear diagnoses of a current PTSD disorder which have been 
medically related to the veteran's claimed inservice 
stressors, and the Board's analysis must turn to the issue of 
whether the record contains evidence that the claimed 
inservice stressors actually occurred.

Evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran was 
engaged in combat with the enemy.  Where it is determined, 
through recognized military citations or other supportive 
evidence, that the veteran engaged in combat with the enemy 
and the claimed stressor is combat-related, the veteran's lay 
testimony may be sufficient to establish the occurrence of 
such stressor, provided such testimony is credible and 
consistent with the circumstances, conditions, and hardships 
of service.  However, where the veteran did not engage in 
combat or the claimed stressor is non combat-related, the 
record must contain service records which corroborate the 
veteran's testimony as to the occurrence of the claimed 
stressor.  Id.; Zarycki v. Brown, 6 Vet. App 91, 98 (1993).

A review of the official military documentation contained in 
the veteran's claims file reveals no evidence that the 
veteran was engaged in combat with the enemy, as contemplated 
by VA regulations.  The veteran's DD Form 214, Armed Forces 
of the United States Report of Transfer or Discharge, does 
not reflect that veteran received any decorations or medals 
which indicate involvement in combat.  Furthermore, his 
military occupational specialty (MOS) while stationed in 
Vietnam was listed as "helicopter repairman," which is not 
a specialty which is, on its face, indicative of a combat 
role.  Moreover, the veteran's service records, including the 
service personnel records contained in the veteran's 201 
File, do not otherwise contain any entries which show that he 
received any decorations or performed any specific details 
that would have placed him in combat situations.  See Gaines 
v. West, 11 Vet. App. 353, 358-60 (1998).  Accordingly, in 
view of the absence of any official evidence that the veteran 
participated in action against an enemy, the Board finds that 
he did not "engage in combat," and the evidentiary 
presumption of 38 U.S.C.A. § 1154(b) does not apply.  
Therefore, as the veteran has not been shown to have been 
engaged in combat with the enemy, any alleged inservice 
stressors must be verified, i.e., corroborated by credible 
supporting evidence.

The veteran has reported several non-combat related stressors 
at the time of examinations and in a stressor statement dated 
in June 1997.  These alleged stressors include the following:

1.  The veteran's bunker partner left the bunker to get some 
flares, but did not return.  The veteran later went to look 
for him, and found him dead, leaning against a wall.  The 
veteran did not provide the name of this person or the date 
or location of this incident. 

2.  The veteran was sent by his commanding officer to haul 
spent shell casings to the dump by himself, apparently in a 
hostile area.

3.  The veteran was driving alone and his truck was 
surrounded by Vietnamese on mopeds.  He floored the truck, 
mowing them down.

4.  As the veteran was driving alone in a truck to a dump, 
several Vietnamese children who lived at the entrance to the 
dump ran alongside his truck.  One of the children ran under 
the truck, and the veteran, fearing the child had placed a 
charge, shot and killed them all.  He stated that he never 
reported this incident because he feared he would be charged 
with murder.

5.  Prior to being shipped out of Vietnam the veteran was 
taken to Long Binh jail, where he was locked in an overseas 
container.  He stated that the military police banged on the 
outside of this container at all times of the day and night.

6.  The veteran stated that a good friend was killed by a 
helicopter blade on their helicopter.  He stated that both he 
and his friend were intoxicated on drugs at the time.  The 
veteran did not provide the name of this friend or a date or 
location of this incident.

A review of the record reveals that none of these stressors 
have been verified or corroborated by others who were 
present.  The Board notes that several of these incidents are 
anecdotal in nature, and would not be recorded in official 
military records.  Others, such as the alleged shooting of 
Vietnamese children, were not reported to anyone, including 
the authorities who might have prepared an incident report.  
Several of the other incidents, such as the killing of the 
veteran's bunker mate and the death of the veteran's friend 
in a helicopter blade accident, are potentially verifiable, 
since they involved the death of United States soldiers.  
However, the veteran has not provided the names of the 
soldiers killed, or the dates and locations of their deaths, 
and thus these incidents cannot be verified based on the 
information provided.  In this regard the Board notes that 
the RO has sent numerous letters to the veteran requesting 
specific stressor information, including a letter dated in 
January 1997 in which the RO informed the veteran that if he 
felt that the death or injury of a friend was a stressor, he 
needed to provide "the name of the person killed or injured, 
the military unit that he was assigned to, and the 
approximate date that it happened."  However, to date no 
such specific information has been provided by the veteran.  
Finally, the Board notes that while the veteran's 
imprisonment in the overseas container is also potentially 
verifiable, no examiner has discussed this incident in 
rendering a diagnosis of PTSD.

The Board acknowledges that the veteran has also alleged 
general combat-related stressors on at least one occasion.  
For example, at the time of a January 1995 private 
psychological examination conducted in conjunction with the 
veteran's claim for Social Security Administration disability 
benefits, the examiner recorded that the veteran "states 
that he saw a lot of people getting killed in Vietnam and he 
was under a lot of attacks often."  However, the Board again 
notes that without more specific information, including 
names, dates, and locations, a request to an organization 
such as the United States Armed Services Center for Research 
of Unit Records (USASCRUR) would not be of any benefit in 
attempting to confirm these vague allegations.

As a final matter, the Board notes the veteran's contention, 
as set forth in correspondence received by VA in June 1997, 
that he was hospitalized at the Brecksville VA Medical Center 
(VAMC) in 1972 for treatment of "PTSD directly related to 
Vietnam," and requested that the RO procure these records.  
The RO subsequently requested these records, which were 
received in July 1997.  However, a review of these 
Brecksville VAMC medical records, dated in February 1972, 
indicate that the veteran was treated only for heroin 
detoxification at that time.  Final diagnoses at discharge 
included passive aggressive personality disorder and a  
history of heroin dependency, now detoxified.  No further 
diagnoses were noted.

Therefore, since the Board has found that none of the 
veteran's PTSD diagnoses were linked to specific inservice 
stressors which have been verified by credible supporting 
evidence, the veteran's claim for service connection for PTSD 
does not meet the requirements of 38 C.F.R. § 3.304(f) and 
must be denied.



II.  PCT claim

As noted above, in order to establish service connection for 
a claimed disability, the facts, as shown by the evidence, 
must demonstrate that a particular injury or disease 
resulting in a current disability was incurred in or 
aggravated coincident with service in the Armed Forces.  38 
U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303(a) (1999). 

However, the first step in this analysis is to determine 
whether the veteran has presented a well-grounded claim for 
service connection.  In this regard, the veteran bears the 
burden of submitting sufficient evidence to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a); Robinette v. Brown, 8 Vet. 
App. 69, 73 (1995).  Simply stated, a well-grounded claim 
must be plausible or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  Where the 
determinative issue involves medical etiology or a medical 
diagnosis,  competent medical evidence that a claim is 
"plausible" or "possible" is required for the claim to be 
well grounded.  See Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997); Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Grottveit, 5 Vet. App. 91 (1993).  This burden may not be met 
merely by presenting lay testimony, because lay persons are 
not competent to offer medical opinions.  See Epps, supra; 
Grottveit, supra; Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Service connection generally requires:  (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed inservice disease or injury 
and the present disease or injury.  See Epps, supra; Caluza 
v. Brown, 7 Vet. App. 498 (1995); see also Heuer, supra and 
Grottveit, both supra; Savage v. Gober, 10 Vet. App. 488, 497 
(1997).

In addition, a well-grounded claim may be established under 
the provisions of 38 C.F.R. § 3.303(b) when the evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during an applicable presumption 
period and still has such a condition.  Such evidence must be 
medical unless it relates to a condition as to which, under 
the case law of the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (Court), lay observation is 
competent.  If the chronicity provision is not applicable, a 
claim may still be well grounded on the basis of § 3.303(b) 
if the condition observed during service or any applicable 
presumption period still exists, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology.  Savage, 10 
Vet. App. at 498.

In the absence of evidence of a well-grounded claim, there is 
no duty to assist the claimant in developing the facts 
pertinent to the claim, and the claim must fail. Gregory v. 
Brown, 8 Vet. App. 563, 568 (1996) (en banc); Slater v. 
Brown, 9 Vet. App. 240, 243 (1996); Grivois v. Brown, 6 Vet. 
App. 136, 140 (1994); Grottveit, supra.

Furthermore, under the provisions of 38 C.F.R. § 3.309(e) 
(1999), if a veteran was exposed to an herbicide agent during 
active military, naval, or air service, the diseases set 
forth in 38 C.F.R. § 3.309(e) shall be service connected if 
the requirements of 38 C.F.R. § 3.307(a)(6) are met even 
though there is no record of such disease during service, 
provided that the rebuttable presumption provisions of 
§ 3.307(d) are also satisfied.  These diseases include 
chloracne, Hodgkin's disease, multiple myeloma, Non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers, and 
soft-tissue sarcoma.  Further, according to 38 C.F.R. 
§ 3.307(a)(6)(iii), a veteran who, during active military, 
naval, or air service, served in the Republic of Vietnam 
during the Vietnam era and has a disease listed at § 3.309(e) 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the Vietnam era.  Id.

Evidence relevant to the veteran's claim for service 
connection for PCT due to exposure to Agent Orange includes 
his service medical records, which are negative for any 
recorded evidence of complaints or diagnoses of, or treatment 
for, PCT.

The first post-service evidence of a diagnosis of PCT is 
found in a VA outpatient treatment note dated in August 1994.  
Subsequent VA treatment records, dated from that date to 
February 1998, confirm this diagnosis, and indicate that the 
veteran underwent multiple phlebotomies for alleviation of 
this problem.   

In analyzing the veteran's claim, the Board notes that the 
veteran served in Vietnam during the Vietnam era, and, 
further, has recently been diagnosed with porphyria cutanea 
tarda, which is a disease listed at § 3.309(e).  However, in 
order to qualify for service connection for PCT on a 
presumptive basis, 38 C.F.R. § 3.307(a)(6)(ii) requires that 
PCT must have "become manifest to a degree of 10 percent or 
more within a year...after the last date on which the veteran 
was exposed to an herbicide agent during active military, 
naval, or air service."  In this case, there is no evidence 
that the veteran was diagnosed with or treated for PCT within 
one year of his departure from the Republic of Vietnam in 
January 1972.  On the contrary, the first evidence of a 
diagnosis of the disorder is in August 1994, some 22 years 
later.  Furthermore, the veteran himself, in his VA Form 21-
526, Veteran's Application for Compensation or Pension, 
received by VA in August 1994, listed August 1994 as the date 
that his porphyria cutanea tarda began.  Therefore, the Board 
finds no medical evidence which would indicate that the 
veteran suffers from the specific disability defined in the 
regulations, i.e., porphyria cutanea tarda which became 
manifest to a degree of 10 percent or more within a year of 
the last date on which the veteran was exposed to an 
herbicide (in this veteran's case, within a year of January 
1972).  Therefore, the veteran is unable to take advantage of 
the presumptive provisions of this regulation, and must 
provide actual evidence that he was exposed to Agent Orange 
in service, and, further, that his porphyria cutanea tarda is 
related to such exposure.

However, the Board has found no medical evidence which has 
linked the veteran's PCT to any incident of his military 
service, including his alleged Agent Orange exposure.  
Although a few records indicate that the veteran presented 
with complaints of PCT related to Agent Orange, there is no 
evidence in the record that a physician has ever rendered 
such an opinion.  The Board acknowledges that the report of 
the January 1995 private psychological examination, conducted 
in conjunction with the veteran's claim for SSA disability 
benefits, noted that the veteran "states that he was 
diagnosed as having PCT as a result of exposure to Agent 
Orange, when he was in Vietnam."  However, he did not state 
who had made this diagnosis, and a review of the extensive 
medical evidence of record reveals no medical opinion to that 
effect.  In addition, while a November 1995 VA discharge 
summary indicated an Axis III diagnosis of "[p]orphyria, 
cutaneous tarda, exposure to agent orange," this summary 
contains no findings which would support such a diagnosis, 
or, indeed, any findings at all related to the veteran's PCT. 

In addition, several VA and private treatment records 
indicate a correlation between alcohol use and PCT, including 
a VA outpatient treatment note dated in August 1994 and a 
September 1994 treatment record from University 
Dermatologists, Inc., a private health care facility.  
However, when questioned about his alcohol consumption by 
treating physicians, the veteran often vehemently denied the 
excessive use of alcohol, and "adamantly denied" the use of 
alcohol at the time of VA treatment in December 1997, even 
when the examiner questioned the veteran about it after 
smelling alcohol on his breath.  However, the Board observes 
that other medical records show that the veteran has suffered 
from a long documented history of alcohol abuse and 
dependence, and indicate that he has repeatedly been 
hospitalized for this problem. 

Accordingly, because the veteran has failed to produce any 
competent medical evidence of any connection between his 
porphyria cutanea tarda and his alleged Agent Orange 
exposure, or any other incident of service, his claim for 
service connection for porphyria cutanea tarda due to 
exposure to Agent Orange must be denied as not well grounded.  
As the duty to assist is not triggered here by the submission 
of a well-grounded claim, the Board finds that VA has no 
obligation to further develop the veteran's claim.  See Epps, 
supra; Grivois v. Brown, 5 Vet. App. 136, 140 (1994).

In reaching this determination, the Board recognizes that 
this issue is being disposed of in a manner that differs from 
that employed by the RO.  The RO denied the veteran's claim 
on the merits, while the Board has concluded that the claim 
is not well grounded.  The Board has therefore considered 
whether the veteran has been given adequate notice to 
respond, and if not, whether he has been prejudiced thereby.  
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  Since the 
Court has held that "when an RO does not specifically 
address the question whether a claim is well grounded but 
rather, as here, proceeds to adjudication on the merits, 
there is no prejudice to the veteran solely from the omission 
of the well-grounded-claim analysis," the Board finds no 
prejudice to the veteran in this case.  Meyer v. Brown, 9 
Vet. App. 425, 432 (1996).

In addition, in reaching this determination the Board notes 
that it has not been made aware of any outstanding evidence 
which could serve to well ground his claim.  Accordingly, 
there is no further duty on the part of VA to inform the 
veteran of the evidence necessary to complete his application 
for this benefit.  38 U.S.C.A. § 5103 (West 1991); McKnight 
v. Gober, 131 F.3d 1483, 1484-85 (Fed. Cir. 1997).

The Board views the above discussion as sufficient to inform 
the veteran of the elements necessary to present a well-
grounded claim for service connection for porphyria cutanea 
tarda due to exposure to Agent Orange, and the reasons why 
the current claim must fail.  See Graves v. Brown, 9 Vet. 
App. 172, 173 (1996); Robinette v. Brown, 8 Vet. App. 69, 77-
78 (1995).


ORDER

Service connection for post-traumatic stress disorder is 
denied.

Evidence of a well-grounded claim having not been submitted, 
service connection for porphyria cutanea tarda due to 
exposure to Agent Orange is denied.

		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals



 

